Exhibit 99.2 AMENDMENT NO. 1 TO JOINT FILING AGREEMENT WHEREAS, Riley Investment Partners, L.P., a Delaware limited partnership (“RIP”), Riley Investment Management LLC, a Delaware limited liability company (“RIM”), B. Riley & Co., LLC, Bryant R. Riley (together with RIP, RIM and B. Riley & Co., LLC, the “B. Riley Entities”) and Lloyd I. Miller, III (“Mr. Miller”), entered into a Joint Filing Agreement on March 25, 2010 (the “Agreement”); and WHEREAS, Telecom Global Inc. (“TGI”) wishes to become a party to the Agreement (as defined in the Agreement). NOW, IT IS AGREED, this 27th day of August 2010 by the parties hereto: 1.In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, TGI agrees to the joint filing on its behalf of statements on Schedule 13D with respect to the securities of the Company to the extent required under applicable securities laws.TGI agrees to be bound by the other terms of the Agreement (a copy of which is attached hereto), the terms of which are incorporated herein and made a part hereof. 2.This Agreement may be executed in counterparts, each of which shall be deemed an original and all of which, taken together, shall constitute but one and the same instrument, which may be sufficiently evidenced by one counterpart. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be executed as of the day and year first above written. RILEY INVESTMENT MANAGEMENT LLC By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Managing Member RILEY INVESTMENT PARTNERS, L.P. By: Riley Investment Management LLC, its general partner By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Managing Member B. RILEY & CO, LLC By: /s/ Bryant R. Riley Name: Bryant R. Riley Title: Chairman /s/ Bryant R. Riley BRYANT R. RILEY /s/ Lloyd I. Miller, III LLOYD I. MILLER, III TELECOM GLOBAL INC. By: /s/ Kenneth Young Name: Kenneth Young Title: President
